ORDER
The Disciplinary Review Board on October 31,1996, having filed with the Court its decision concluding that REGINALD JENNINGS formerly of ENGLEWOOD CLIFFS, who was admitted to the bar of this State in 1973, should be suspended from the practice of law for a period of three months for having abandoned a client, in violation of RPC 1.1(a), and for failing to cooperate with the ethics authorities, in violation of RPC 8.1(b), and good cause appearing;
It is ORDERED that REGINALD JENNINGS is hereby suspended from the practice of law for a period of three months, effective February 5, 1997, and until the further Order of the Court; and it is further
*277ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20; and it is further
ORDERED that the Disciplinary Review Board shall cause this Order to be published in two consecutive issues of the New Jersey Law Journal and the New Jersey Lawyer and in a newspaper of general publication in Bergen County; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.